LawkeNCe, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper value for dutiable purposes of certain steel wire.
The parties hereto have submitted the appeal for decision on a stipulation of fact wherein it has been agreed that the steel wire in issue is not on the final list of articles (93 Treas. Dec. 14, T.D. 54521) from which the operation of the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165) is withheld.
It was further stipulated and agreed that the price, at the time of exportation to the United States of the merchandise in question, at which such or similar merqhandise was freely sold or, in the absence of sales, was offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit price, less the amount shown on the invoices for ocean freight.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra (19 U.S.C. § 1401a (b)), is the proper basis of value for the steel wire in question and that said value is represented by the invoice unit price, less the amount shown on the invoices for ocean freight.
As to all other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.